DETAILED ACTION
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Restriction is required under 35 U.S.C. §§ 121 & 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 C.F.R. § 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:
GROUPS
Group I, claims 1-15 and 21-26, is drawn to a tubular member having a lumen and an outer surface; a sleeve configured to be positioned in the lumen of the tubular member in a retracted configuration and to evert over at least a portion of the outer surface of the tubular member in an everted configuration; a filament configured to retract the sleeve into the retracted configuration; and an aperture proximal of a distal end of the catheter, wherein the filament extends from the lumen through the aperture and out of the catheter.
Group II, claims 16-20, is drawn to a method of draining a volume of fluid by using a tubular member having a lumen and an outer surface; a sleeve configured to be positioned in the lumen of the tubular member in a retracted configuration and to evert over at least a portion of the outer surface of the tubular member in an everted configuration; a filament configured to retract the sleeve into the retracted configuration; and an aperture proximal of a distal end of the catheter, wherein the filament extends from the lumen through the aperture and out of the catheter.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the common technical feature is a tubular member having a lumen and an outer surface; a sleeve configured to be positioned in the lumen of the tubular member in a retracted configuration and to evert over at least a portion of the outer surface of the tubular member in an everted configuration; a filament configured to retract the sleeve into the retracted configuration; and an aperture proximal of a distal end of the catheter, wherein the filament extends from the lumen through the aperture and out of the catheter.  This element cannot be a special technical feature under PCT Rule 13.2 because the element lacks an inventive step in view of the prior art, e.g., BIDWELL (US 5,779,670 A, Issued Jul. 14, 1998; on 05/13/2020 IDS; hereinafter, “Bidwell”).  Bidwell is directed to:
CATHETER HAVING LUBRICATED SHEATHING
ABSTRACT
A urethral catheter assembly is disclosed which includes an elongate catheter body having an expandable retention balloon provided at a distal end thereof. and a progressively deployable lubricated sheath which encloses the exterior surface of the catheter body. Once deployed. the sheath permits relative movement of the catheter body relative to the urethra without causing discomfort or trauma to the patient.
Bidwell, title & abstract.  In this regard, Bidwell discloses: 
a catheter (100) comprising: a tubular member (110) having a lumen (112) and an outer surface; a sleeve (120) configured to be positioned in the lumen (112) of the tubular member (110) in a retracted configuration (Bidwell, col. 3, ln. 66 to col. 4, ln. 3, Fig. 4), which is “a tubular member having a lumen and an outer surface” and “a sleeve configured to be positioned in the lumen of the tubular member in a retracted configuration”;
a filament (156) configured to retract the sleeve (120) into the retracted configuration (Bidwell, col. 5, ln. 21-38), which is “a filament configured to retract the sleeve into the retracted configuration”; and 
an aperture at the proximal opened end of the catheter (110) proximal of a distal end of the catheter (110), wherein the filament (156) extends from the lumen (112) through the aperture and out of the catheter (110) (Bidwell, col. 5, ln. 18-30, Fig. 10), which is “an aperture proximal of a distal end of the catheter, wherein the filament extends from the lumen through the aperture and out of the catheter”;
wherein the catheter (100) is configured to evert over at least a portion of the outer surface of the tubular member (110) in an everted configuration (Bidwell, col. 4, ln. 56-67, Fig. 8), which is a “sleeve” that “evert[s] over at least a portion of the outer surface of the tubular member in an everted configuration.”
Thus, Bidwell discloses the common technical feature of the instant claims.
Because the technical feature is not a contribution over the art, as evidenced by Bidwell, the instant claims lack unity.
The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 C.F.R. § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 C.F.R. § 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 C.F.R. § 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 C.F.R. § 1.475(c).  Furthermore, according to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.”  Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art.
Should applicant traverse on the ground that the inventions have unity of invention (37 C.F.R. § 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(i).  
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 & 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611